DETAILED ACTION
This communication is responsive to the application and amended claim set filed November 4, 2020.  Claims 1-22 are currently pending.
Claims 1-22 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/IB2019/053763, filed May 8, 2019, which claims priority to IT 10-2018-000005186, filed May 9, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed November 11, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the Russian Office Action dated October 25, 2022 has not been considered because it is not in English, nor is there an explanation of the relevance.  The examiner notes that a partial-English PCT search report is attached to the Office Action, but the examiner cannot determine the relevance of the Russian Office Action.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 5, 6, 8, 10-12, 17-19, and 21 are objected to because of the following informalities:  
In each instance, appropriate correction is required.
Regarding claim 5, for clarity, the Markush group should be amended to read: “… selected from styrene and a styrene and α-methyl-styrene mixture.”

Regarding claim 6, the word “or” in the Markush group defining X should be changed to “and” to avoid an indefiniteness rejection.

Regarding claim 8, the word “benzal” should be “benzyl.”  In addition, claims can have only one sentence.  (MPEP 608.01(m).)  Claim 8 contains two sentences.  

Regarding claim 10, the word “and” should be inserted between “iso-propanol,” and “tert-butanol.”

Regarding claim 11, the word “or” in the Markush group defining the acetic esters of the aliphatic alcohols should be changed to “and” to avoid an indefiniteness rejection.

Regarding claim 12, the word “and” should be inserted between “iso-propanol,” and “tert-butylacetate”.

Regarding claim 17, the word “copper” should be changed to “cupric” so that the language of claim 17 conforms to the language of claim 1.

Regarding claim 18, the word “or” in the Markush group defining the halogen should be changed to “and” to avoid an indefiniteness rejection.

Regarding claim 19, the word “and” should be inserted between “Rb,” and “Cs.”

Regarding claim 21, the word “and” should be inserted between “oxalic acid” and “tert-butylcatechol.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the word "possibly" renders the claim indefinite because it is unclear whether “ascorbic acid” is part of the claimed invention.  (See MPEP § 2173.05(d).)
Because claims 2-22 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reason claim 1 is indefinite.

Regarding claims 3-5, the limitation “the vinyl aromatic monomer” lacks sufficient antecedent basis.  Claim 1 recites only “vinyl aromatic polymers” and “monomers.”

Regarding claim 6, the limitation “the initiators with two geminal halogens” lacks sufficient antecedent basis.  Claim 1 recites “an organic initiator having two geminal halogens,” which implies a single initiator.  In addition, R2 is not explicitly defined.  Finally, the examiner also calls Applicant’s attention to the 35 USC 112(d) rejection set forth below.
Because claims 7 and 8 depend from claim 6, they contain all of the limitations of claim 6 and are therefore indefinite for the reasons claim 6 is indefinite.

Regarding claim 9, the limitation “the solvent” lacks sufficient antecedent basis.  Claim 1 recites only “a solvent pair.”  Further, the examiner calls Applicant’s attention to the 35 USC 112(d) rejection set forth below.
Because claims 10-14 depend from claim 9, they contain all of the limitations of claim 9 and are therefore indefinite for the reasons claim 9 is indefinite.

Regarding claim 10, the limitation “the aliphatic alcohols” lacks sufficient antecedent basis.  Claim 9 recites “an aliphatic alcohol,” which implies a single alcohol.
Because claim 11 depends from claim 10, it contains all of the limitations of claim 10 and is therefore indefinite for the reason claim 10 is indefinite.

Regarding claim 11, the limitation “the acetic esters of the aliphatic alcohols” lacks sufficient antecedent basis.  Claim 9 (which initially recites the acetic esters) recites “an acetic ester of an aliphatic alcohol,” which implies a single acetic ester of an aliphatic alcohol.

Regarding claim 13, the limitation “the solvent” lacks sufficient antecedent basis.  In addition, “the mixture which contains …” lack sufficient antecedent basis.  Further, the examiner calls Applicant’s attention to the 35 USC 112(d) rejection set forth below.
Because claim 14 depends from claim 13, it contains all of the limitations of claim 13 and is therefore indefinite for the reason claim 13 is indefinite.  The examiner notes that, upon amending claim 13, claim 14 should also be amended to reflect the changes in claim 13.

Regarding claims 16 and 18, the limitation “the copper dihalide” lacks sufficient antecedent basis.  Claim 1 recites a cupric halide, not a copper dihalide.

Regarding claim 20, the claim appears to be incomplete.  Essentially, “the multidentate amine ligand …” what?  May that compound also be a reducing agent?  If so, the examiner suggests adding the word “and” between “aliphatic alcohol” and “the multidentate amine ligand” to form a proper Markush group.
Because claim 21 depends from claim 20, it contains all of the limitations of claim 20 and is therefore indefinite for the reason claim 20 is indefinite.

Regarding claim 22, the limitation “the reducing compounds” lack sufficient antecedent basis.  There is no mention of reducing compounds in claim 1.  The examiner suggests that claim 22 more appropriately depends from claim 20.

Claim 6, 9, and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In each instance, Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Regarding claim 6, the limitation “the initiators with two geminal halogens” is broader than the limitation “an organic initiator having two geminal halogens” of claim 1 because it includes a non-organic initiator.  The examiner also calls Applicant’s attention to the 35 USC 112(b) indefiniteness rejection set forth above.

Regarding claim 9, the limitation “the solvent is a mixture which contains an acetic ester of an aliphatic alcohol and the aliphatic alcohol itself” either broadens or does not further limit claim 1.  One interpretation of claim 9 is that the solvent contains components other than the solvent pair recited in claim 1, which broadens the claim.  Another interpretation is that “the solvent” is the solvent pair recited in claim 1.  However, in that case, the solvent pair recited in claim 9 is identical to that recited in claim 1, such that the limitation is not further limited.

Regarding claim 13, the limitation “the solvent is a mixture which contains ethyl acetate and ethyl alcohol” appears to broaden claim 12.  Claim 13 may be interpreted to mean that the solvent mixture contains components other than the solvent pair ethyl acetate and ethyl alcohol, which broadens the subject matter of claim 12.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed process.  Each of the components or steps of the claimed polymerization reaction are individually known in the art.  (For a discussion of references teaching various aspects of the claimed process, see April 28, 2022 Office Action for corresponding Indian App. No. 2020-17051943.)  The Indian Patent Office found that that there was no inventive step in combining these references.  However, the examiner disagrees.  There is no teaching or suggestion within these references that the disparate aspects of the claimed polymerization reaction may be combined in the manner claimed by Applicant with the benefit of Applicant’s disclosure (i.e., impermissible hindsight).  The mere fact that each reaction component is individually known in the art is not enough to destroy patentability – Applicant’s combination of these reaction components is novel, and the claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763